DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streit et al. (US 2010/0137801 A1) in view of Jugl et al. (US 2013/0018328 A1).
With regard to claim 1, Streit et al. teach an injection device for administering a liquid product, comprising: a housing (Fig. 1a member 1) configured to receive a product container (Fig. 1a member 2, the Examiner notes this is not positively recited by the claim) in which a stopper with a bearing face to dispense the product can be moved in along a longitudinal axis of the injection device to a stopper end position (Fig. 1a member 3) and which, proximally to the stopper end position, has a minimum product container cross section (container necessarily has a minimum cross-section); a drive configured to move the stopper, the drive comprising a plunger rod with a drive face configured to contact the bearing face, the plunger rod comprising a plunger rod cross section (Fig. 1a member 5); and a mechanism holder configured as a plunger rod guide arranged outside the product container, wherein the mechanism holder is connected to the housing in a non-movable, axially fixed manner (see Fig. 1b inner narrowed and tapered portion at the proximal end of 1, see Reference Figure 1 below) and is configured to guide a 

    PNG
    media_image1.png
    1205
    325
    media_image1.png
    Greyscale


With regard to claim 6, the cross-section of the plunger rod may be accommodated in a circle.  See Fig. 3 of Jugl et al., the cross-section of 32 that forms the raised portion which connects to the plunger rod would fit into a square with a side length of the diameter of the plunger rod cross-section.
With regard to claim 8, see Fig. 1a member 6.
With regard to claim 11, see member 6 which taken as the holding element which retains the plunger rod in place via 15 until it is released for longitudinal movement, the plunger cannot move until member 6 moves ([0069]).
With regard to claim 12, the device is an autoinjector (see at least abstract).  The product container is not positively claimed as part of the device.  Streit et al. do not specifically disclose size dimensions of the device.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the device of Streit et al. would be capable of receipt of a syringe with a capacity of 2.25 ml as one of ordinary skill in the art would understand that the size of the container is dependent on the dosage being delivered, which depends on the particular medication and patient and one would be able to size the components as necessary depending on the desired treatment.
With regard to claim 13, the product is not positively claimed as part of the device, the device of Striet et al. is capable of receiving such a product.
With regard to claim 14, see member 32 of Jugl et al. (Fig. 3) the flange formed by the edge is flush with the flat drive face.

With regard to claims 17 and 18, see Fig. 3 see the tapering of the recess in the center of 32 which is on a diagonal and the centering flange is taken to form part of the plunger rod and this recess is extending into the interior of the plunger rod.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streit et al. (US 2010/0137801 A1) and Jugl et al. (US 2013/0018328 A1) as applied to claim 1 above, and further in view of Applicant Admitted Prior Art (AAPA)/Hostettler et al. (WO 2016/205962 A1).
With regard to claims 9 and 10, Streit et al. discloses a spring drives the plunger (Fig. 1a member 6) but do not specifically disclose a torsion spring or threaded rod and viscous fluid cavity as claimed.  However, in [0035]-[0040] of the instant application, Applicant discloses the features of claims 9 and 10 are found in an auto-injector as described in WO 2016/205962 that is known in the art and discloses a drive mechanism including a torsion spring connected to a two part threaded plunger rod which has a cavity for viscous fluid which slows rotation to ensure proper orientation. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a torsion spring, and threaded rod with a cavity for viscous fluid in Streit et al. as AAPA teach such a drive mechanism is known and effective in the art and is beneficial for ensuring proper orientation of the device.

Claims 1-3, 5, 6, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burren et al. (US 2011/0319835 A1) in view of Jugl et al. (US 2013/0018328 A1).

With regard to claim 2, see Figs. 3 and 4 showing circular diameter cross-sections, see Fig. 1 showing the diameter of the guide is greater than the rod and smaller than the container.  Burren et al. do not disclose the specific diameter measurements of the container and the plunger.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the diameter of the minimum product container cross-section is at least four percent larger than the diameter of the plunger rod cross-section as one of ordinary skill in the art would understand that the size of the container is dependent on the dosage being delivered, which depends on the particular medication and patient and one would be able to size the components as necessary such that the plunger rod is able to fit and move within the container to dispense the substance with the desired force.  One of ordinary skill would be able to vary the size to achieve desired delivery parameters without undue experimentation as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 3, the product container, including the stopper, is not positively claimed as part of the device.  The housing would be able to receive a product container with a stopper as recited.  Such a stopper would be able to be used with the centering flange and 
With regard to claim 6, the cross-section of the plunger rod may be accommodated in a circle.  See Fig. 3 of Jugl et al., the cross-section of 32 that forms the raised portion which connects to the plunger rod would fit into a square with a side length of the diameter of the plunger rod cross-section.
With regard to claim 11, see 13 and 11 ([0059]).
With regard to claim 12, the device is an autoinjector as it is triggered for release ([0018]).  The product container is not positively claimed as part of the device.  Burren et al. do not specifically disclose size dimensions of the device.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the device of Burren et al. would be capable of receipt of a syringe with a capacity of 2.25 ml as one of ordinary skill in the art would understand that the size of the container is dependent on the dosage being delivered, which depends on the particular medication and patient and one would be able to size the components as necessary depending on the desired treatment.
With regard to claim 13, the product is not positively claimed as part of the device, the device of Burren et al. is capable of receiving such a product.
With regard to claim 14, see member 32 of Jugl et al. (Fig. 3) the flange formed by the edge is flush with the flat drive face.
With regard to claims 15 and 16, see arc segments 38 (Fig. 3 of Jugl et al., [0065], see spacing in Fig. 4).
.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783